Case: 16-14485    Date Filed: 05/16/2017   Page: 1 of 15


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 16-14485
                           Non-Argument Calendar
                         ________________________

                          Agency No. A206-028-757



ESPILVIO RAMIRO SANCHEZ-BENAVIDEZ,

                                                                         Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                (May 16, 2017)

Before ED CARNES, Chief Judge, JULIE CARNES, and JILL PRYOR, Circuit
Judges.

PER CURIAM:

     Espilvio Sanchez-Benavidez filed a petition for review of the Board of
               Case: 16-14485      Date Filed: 05/16/2017      Page: 2 of 15


Immigration Appeals’ denial of his applications for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment. Sanchez-

Benavidez contends (1) the BIA’s decision was not supported by substantial

evidence, (2) that the BIA and IJ were biased and discriminated against him on

account of his social status, and (3) that the Board of Immigration Appeals abused

its discretion by denying his motion to remand his case to the Immigration Judge

for reconsideration in light of additional evidence.

                                              I.

       Sanchez-Benavidez is a young man in his twenties from Chinandega,

Nicaragua. He entered the United States in July 2013 without being admitted or

paroled after inspection by an immigration officer. Before entering the United

States, he resided with his grandmother, who remains at her home in Nicaragua.

Before the IJ, Sanchez-Benavidez testified that he applied for asylum because “the

Sandinista1 organization has tried to kill” him. He admitted removability, but

sought asylum, withholding of removal, and CAT relief.

                                             A.

       According to Sanchez-Benavidez’s testimony and application for asylum,
       1
          A Sandinista is “[a] member or advocate of the leftist political party that governed
Nicaragua from 1970 to 1990.” Sandinista, Am. Heritage Dictionary (5th ed. 2016). “Sandinista
leader Daniel Ortega was reelected as president [of Nicaragua] in 2006, 2011, and 2016.”
Sandinista, Britannica Academic, Encyclopædia Britannica (Nov. 8, 2016),
http://academic.eb.com/levels/collegiate/article/Sandinista/65474.
                                              2
              Case: 16-14485    Date Filed: 05/16/2017    Page: 3 of 15


his family has a long history of being persecuted by the Sandinistas. Three of his

uncles were killed by the Sandinistas — two were killed in 1979 and one was

killed in 1980. Though they were killed before Sanchez-Benavidez was born, he

learned of their deaths from his grandmother. His grandmother also told him that

another uncle had received political asylum in Mexico; Sanchez-Benavidez’s

asylum application asserts that this uncle fled to Mexico after he was threatened by

Sandinista officers. His asylum application also asserts that a fifth uncle was

“wounded” by Sandinista officers in 1986 after which he fled to Costa Rica.

According to his application, all of those uncles were accused of being fighters for

the Sandinistas’ enemies, the Contras.

      Sanchez-Benavidez’s father was suspected of collaborating with the Contras

and detained by the Sandinistas several times before leaving Nicaragua in 1987.

His father currently lives in El Salvador. Sanchez-Benavidez has brothers and

sisters who have moved to Costa Rica because they were threatened or accosted by

the Sandinistas, though they had never been harmed in Nicaragua.

      Sanchez-Benavidez’s grandmother is also against the Sandinistas. The

Sandinistas throw rocks at her house and “criticize” her, calling her an “anti-

revolutionary.” They also draw graffiti on the house. The graffiti says “damned”

or “you’re damned anti-Sandinistas, anti-revolutionary” and has included

skeletons. When the Sandinistas vandalize Sanchez-Benavidez’s grandmother’s


                                          3
              Case: 16-14485    Date Filed: 05/16/2017   Page: 4 of 15


house, they do so as a “mob” during “marches.” No one has been hurt on those

occasions.

                                        B.

      Moreover, Sanchez-Benavidez himself has experienced harassment and was

involved in anti-Sandinista activity in Nicaragua. He said that, around 2006, the

Sandinistas began to call him “anti-Sandinista’ and “anti-revolutionary” and would

“insult [him] very harshly.”

      When he was eighteen, Sanchez-Benavidez joined the Independent Liberal

Party, which is opposed to the Sandinistas. And he was the leader of a youth group

for the party, organizing meetings to talk about democracy or human rights.

Sanchez-Benavidez made his support for free elections and human rights publicly

known. And he testified that the Sandinistas consider him to be a counter-

revolutionary and anti-Sandinista because he has the same political views that his

uncles did.

      As a result of his work with the Independent Liberal Party, he received

threats from the Sandinista youth group in May or June 2013. According to

Sanchez-Benavidez: “They would say you damn dog, we’re going to screw you

up, the same thing that happened to your uncle is going to happen to you.” He

testified that “the very strong threats” he was receiving are what prompted him to

flee Nicaragua. Sanchez-Benavidez explained that he was targeted because the


                                         4
             Case: 16-14485     Date Filed: 05/16/2017   Page: 5 of 15


Sandinistas wanted to take advantage of his leadership position with the youth

group and wanted to force him to join their group. They told him that, if he didn’t

join, the same thing that happened to his uncles would happen to him. They also

offered him money to join, which he refused.

      Sanchez-Benavidez also testified that, once the Sandinistas threatened him,

he didn’t wait around for them to threaten him many times. Knowing what had

happened to his uncles, he left the country after they had threatened him two or

three times within a two-week period. He fears the Sandinistas would kill, torture,

or imprison him if he returns to Nicaragua. Sanchez-Benavidez also testified that

he could not relocate within Nicaragua because it was a small country and he

would be located very quickly. He explained that the Sandinistas would

communicate through email to find him.

      Sanchez-Benavidez did not provide any documentation of his membership in

the Independent Liberal Party or of his role as a youth group leader. Nor did he

provide any letters or affidavits from his mother or grandmother supporting his

application. Nor did he provide any proof that his uncles had been killed,

imprisoned, or tortured.

                                         C.

      The IJ found Sanchez-Benavidez’s testimony credible, but denied his

application for relief. He first concluded that Sanchez-Benavidez had failed to


                                         5
              Case: 16-14485     Date Filed: 05/16/2017    Page: 6 of 15


provide adequate corroboration for his story, placing particular emphasis on his

failure to obtain letters from his mother or grandmother confirming his story and

his failure to provide death certificates for his uncles. The IJ also noted that

Sanchez-Benavidez did not provide a State Department Country Report for

Nicaragua, which would have described political conditions in that country.

      Next, the IJ found that even if Sanchez-Benavidez had provided

corroborating evidence, he would not have granted relief because Sanchez-

Benavidez had failed to establish past persecution or a well-founded fear of future

persecution. He emphasized that mere threats and harassment do not amount to

persecution, Sanchez-Benavidez had not been physically harmed, and his

grandmother continued to live unharmed in her home in Nicaragua. He concluded

that, although Sanchez-Benavidez’s uncles may have been killed by Sandinistas,

that was not sufficient to establish his eligibility for relief. They were killed well

before he was born and their deaths could not be considered persecution of

Sanchez-Benavidez. The IJ also noted that Sanchez-Benavidez failed to show that

he had “ever sought police protection or that the government [was] unwilling or

unable to protect him.”

      Additionally, the IJ was not persuaded that Sanchez-Benavidez was targeted

because of his political affiliation. He suggested the Sandinistas might have

targeted Sanchez-Benavidez because of his leadership position in the Independent


                                           6
              Case: 16-14485       Date Filed: 05/16/2017   Page: 7 of 15


Liberal Party youth group and their desire to recruit him.

      Finally, the IJ concluded that Sanchez-Benavidez did not provide enough

evidence to show that he was unable to safely relocate within Nicaragua. The IJ

was not persuaded by his claims that the Sandinistas could locate him using email,

noting that he “simply has not met his burden of establishing to the Court’s

satisfaction that he is a person of high enough stature or standing that people would

continue to look for him if he returned to Nicaragua . . . .”

      As for Sanchez-Benavidez’s CAT claim, the IJ noted that he failed to

identify any government officials who would be in the position to torture him or

inclined to do so. The IJ noted that Sanchez-Benavidez failed to mention any

government officials at all in his testimony.

                                           D.

      Sanchez-Benavidez appealed the IJ’s decision to the BIA. In addition to

challenging the substance of the IJ’s decision, he claimed the IJ was biased and

discriminatory. He also provided the BIA with an affidavit from his mother

corroborating most of his story.

      The BIA adopted and affirmed the IJ’s judgment. The BIA, like the IJ,

based its decision on Sanchez-Benavidez’s failure to (1) provide adequate

corroboration, (2) establish past persecution, (3) establish that any subjective fear

of future persecution was objectively reasonable, and (4) establish that relocation


                                            7
              Case: 16-14485     Date Filed: 05/16/2017   Page: 8 of 15


within Nicaragua was not viable. It also concluded that Sanchez-Benavidez failed

to “meaningfully contest[ ]” the denial of his claim for CAT relief and, as a result,

had waived that issue.

       Construing the submission of his mother’s affidavit as a motion for a remand

for further consideration, the BIA concluded that remand was not warranted. It

held that Sanchez-Benavidez failed to demonstrate that the affidavit could not have

been “obtained or discovered” before the IJ issued his decision.

       Finally, the BIA rejected Sanchez-Benavidez’s claim that the IJ was biased.

It concluded it was appropriate for the IJ to consider whether Sanchez-Benavidez

“was of such notoriety that it was unreasonable for him to internally relocate to

avoid persecution” and that he “had a full opportunity to present his claim.”

       Sanchez-Benavidez petitions this Court for review of the BIA’s decision.

                                          II.

       Before reaching the merits of Sanchez-Benavidez’s petition, we consider

whether we have jurisdiction to consider his CAT claim. The government

contends that we do not, because he failed to exhaust those arguments before the

BIA.

       “We lack jurisdiction to review final orders in immigration cases unless ‘the

alien has exhausted all administrative remedies available to the alien as of right.’”

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015) (quoting 8


                                          8
              Case: 16-14485    Date Filed: 05/16/2017    Page: 9 of 15


U.S.C. § 1252(d)(1)). “A petitioner fails to exhaust h[is] administrative remedies

with respect to a particular claim when [he] does not raise that claim before the

BIA.” Id. We will not consider a claim to have been raised before the BIA unless

the petitioner argued there the “core issue now on appeal[;]” simply making

“[u]nadorned, conclusory statements” is not sufficient. Id. (quotation marks

omitted).

      In his brief to the BIA, Sanchez-Benavidez made only passing reference to

his claim for CAT relief. He mentioned CAT relief only when describing the sorts

of relief he had applied for and the sorts of relief the IJ had denied him. Moreover,

he mentioned the Nicaraguan government itself only three times. First, he

mentioned that the “country” when “under Sandinista rul[e]” had a “history of

persecuting people in circumstances similar to” Sanchez-Benavidez’s. Second, he

discussed the violent way that the Sandinistas took power in the late 1970s and

early 1980s. Finally, he mentioned that opponents of the Sandinistas do not go to

the police because the police will not protect them and will sometimes punish

them. All of those statements were made not to support an argument for CAT

relief, but to refute the IJ’s findings as to his asylum and withholding of removal

applications. As the BIA concluded, none of that was sufficient to raise the issue

of CAT relief before the BIA. For that reason, Sanchez-Benavidez’s claim to CAT

relief is unexhausted and we have no jurisdiction to consider it. See id.


                                          9
             Case: 16-14485     Date Filed: 05/16/2017    Page: 10 of 15




                                          III.

      Sanchez-Benavidez contends (1) that substantial evidence did not support

the BIA’s denial of his applications for asylum and withholding of removal,

(2) that the BIA abused its discretion by failing to remand his case to the IJ in light

of his mother’s affidavit, and (3) that the BIA and IJ were biased and discriminated

against him based on his social status. We are not persuaded.

                                          A.

      We turn first to Sanchez-Benavidez’s applications for asylum and

withholding of removal. One of the reasons the IJ and the BIA concluded that

Sanchez-Benavidez was not eligible for asylum was that he had failed to

demonstrate either past persecution or a well-founded fear of future persecution.

He contends that conclusion was not supported by substantial evidence.

      “Where the BIA issues a decision, we review that decision, except to the

extent that it expressly adopts the IJ’s opinion.” Chen v. U.S. Att’y. Gen., 463
F.3d 1228, 1230 (11th Cir. 2006). “Insofar as the BIA adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. In this case, the BIA issued its own

opinion and adopted the IJ’s opinion, so we review both opinions to the extent that

the IJ’s opinion is not duplicated by the BIA’s.

      “We review the BIA’s factual determinations under the substantial evidence


                                          10
             Case: 16-14485     Date Filed: 05/16/2017   Page: 11 of 15


test.” Min Yong Huang v. Holder, 774 F.3d 1342, 1344 (11th Cir. 2014). “Under

this test, we must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id.

(quotation marks omitted). “To reverse the [BIA’s] fact findings, [this Court] must

find that the record not only supports reversal, but compels it.” Rodriguez-Morales

v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir. 2007) (alterations in original)

(quotation marks omitted). “[O]nly in a rare case does the record compel the

conclusion that an applicant for asylum suffered past persecution or has a well-

founded fear of future persecution.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1239

(11th Cir. 2006) (emphasis added). This is not such a case.

      As an initial matter, the threats directed at Sanchez-Benavidez are not

sufficient to compel a finding of past persecution. See Djonda v. U.S. Att’y Gen.,

514 F.3d 1168, 1174 (11th Cir. 2008). The fact that Sandinista supporters threw

rocks at and drew graffiti on his grandmother’s house does not change our

conclusion. Isolated instances of harassment, even when coupled with threats, are

not enough to compel a finding that he suffered past persecution. Delgado v. U.S.

Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007) (“[P]ersecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation.”) (alteration in original) (quotation marks omitted).

      And although three of Sanchez-Benavidez’s uncles were killed and other


                                          11
              Case: 16-14485       Date Filed: 05/16/2017       Page: 12 of 15


family members were detained or harassed in the 1970s and 1980s, an applicant for

asylum must do more than simply show that his family members were persecuted

for their political beliefs; he must show that the same will happen to him. See

Djonda, 514 F.3d at 1176. Sanchez-Benavidez has failed to do so here. By his

own admission, Sanchez-Benavidez’s uncles and father were persecuted long

before he was born because of their involvement with the Contras. But Sanchez-

Benavidez did not testify that he has or had any association with the Contras. And

his testimony did not establish that anyone in his family has been detained, beaten,

or killed in recent years. Instead, his testimony established only that he and his

grandmother have been sporadically harassed and that he has been threatened.

       Moreover, there is plenty of evidence in the administrative record to support

the IJ and BIA’s conclusion that Sanchez-Benavidez’s fear of future persecution is

not well-founded. His grandmother continues to live in Nicaragua unharmed. And

Sanchez-Benavidez himself was never harmed while he lived there, despite the fact

that he was threatened and despite the vandalism of his grandmother’s home.

       As a result, Sanchez-Benavidez has not established his eligibility for asylum.

And it follows that he also has not carried the even greater burden of establishing

that he was entitled to withholding of removal.2 D-Muhumed v. U.S. Att’y Gen.,


       2
        Because we conclude that at least one of the BIA’s grounds for denying Sanchez-
Benavidez’s applications for asylum and withholding of removal was supported by substantial
evidence, we need not decide whether the denial could be sustained on other grounds. For that
                                              12
               Case: 16-14485       Date Filed: 05/16/2017       Page: 13 of 15


388 F.3d 814, 819 (11th Cir. 2004).

                                               B.

       Sanchez-Benavidez also contends that the BIA abused its discretion by

failing to remand his case to the IJ to consider his mother’s affidavit, which he

submitted with his appeal to the BIA. He is mistaken. “We construe a motion to

remand that seeks to introduce new evidence as a motion to reopen . . . and we

review the denial of a motion to reopen for an abuse of discretion.” Ali v. U.S.

Att’y Gen., 643 F.3d 1324, 1329 (11th Cir. 2011) (citation omitted).3 Despite

Sanchez-Benavidez’s argument to the contrary, documentary evidence cannot be

submitted at any time. It is within the discretion of the BIA to deny a motion to

reopen where the evidence a petitioner seeks to present on appeal was available to

the petitioner at the time of his initial hearing before the IJ. See 8 C.F.R.

§ 1003.2(c)(1) (“A motion to reopen proceedings shall not be granted unless it

appears to the Board that [the] evidence sought to be offered is material and was

not available and could not have been discovered or presented at the former



reason, we decline to review the BIA’s conclusions that Sanchez-Benavidez should have
provided additional evidence to corroborate his testimony and that he failed to demonstrate he
could not safely relocate within Nicaragua.
        3
          At one point, Sanchez-Benavidez appears to contend that the BIA should not have
construed the submission of his mother’s affidavit as a motion to remand. But he does so only in
passing and so has abandoned that argument. See Sapuppo v. Allsatate Floridian Ins. Co., 739
F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim when he
either makes only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority.”).

                                               13
                Case: 16-14485        Date Filed: 05/16/2017        Page: 14 of 15


hearing . . . .”). 4 There is no indication in the record that the affidavit and the

information it contains could not have been obtained and presented to the IJ before

he made his initial ruling. Indeed, Sanchez-Benavidez testified at the IJ hearing

that he “possibly” could have asked his mother to write a letter supporting his

applications. As a result, the BIA did not abuse its discretion by declining to

remand Sanchez-Benavidez’s case to the IJ.

                                                 C.

       Finally, Sanchez-Benavidez contends that his due process rights were

violated because the BIA and IJ were biased against him. He bases this claim on

the BIA and IJ’s reliance on his relative lack of notoriety in Nicaragua to support

their conclusion that relocation would be feasible within the country. That is not

bias. The BIA and IJ merely used all the evidence in the record to draw a

permissible inference that undermines Sanchez-Benavidez’s claim for relief. We

have ourselves relied on similar evidence in the past. See Sepulveda, 401 F.3d at

1231–32.

                                                 IV.

       We lack jurisdiction to review the IJ’s denial of Sanchez-Benavidez’s

       4
          Sanchez-Benavidez’s assertion, in his brief to this Court, that “reject[ing] this affidavit
is just unfair, arbitrary, capricious, and in violation of due process of law” might have been
intended to raise a due process or Administrative Procedure Act challenge to the BIA’s decision
not to allow new evidence to be presented at any time. But such a conclusory statement,
unsupported by any argument or legal citation, is not sufficient to raise that issue in this Court.
See Sapuppo, 739 F.3d at 681.


                                                 14
             Case: 16-14485    Date Filed: 05/16/2017   Page: 15 of 15


application for CAT relief. The record does not compel the conclusion that

Sanchez-Benavidez was eligible for asylum or entitled to withholding of removal.

The BIA did not abuse its discretion by declining to remand his case to the IJ. And

Sanchez-Benavidez’s due process rights were not violated.

      DENIED IN PART; DISMISSED IN PART.




                                        15